Citation Nr: 1428179	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-03 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 1983 and from May 1984 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

On May 21, 2014, before promulgation of a decision on the appeal, VA received a written document from the Veteran's representative on his behalf requesting a withdrawal of his appeal for an increased rating for his cervical spine disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

In a prior decision, the Board granted service connection for tetraplegia and special monthly compensation based on aid and attendance.  In the implementing rating decision, the RO assigned a 100 percent rating for tetraplegia and also granted special monthly compensation based on loss of use of both upper and lower extremities, specially adapted housing, and automobile and adaptive equipment.  On May 21, 2014, the Veteran's representative, on his behalf, submitted a written statement expressing that in light of these favorable awards the Veteran was satisfied and wished to withdraw his appeal for the denial of a rating in excess of 20 percent for his cervical spine disability, in accordance with 38 C.F.R. § 20.204.  This request was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal is dismissed.  See 38 C.F.R. § 20.202.


ORDER

The issue of entitlement to a rating in excess of 20 percent for a cervical spine disability is dismissed.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


